UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4912



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESSIE SHORT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-01-561)


Submitted:   June 19, 2003                    Decided:   July 8, 2003


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Mary Gordon Baker, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Short seeks to appeal his conviction and sentence.   In

criminal cases, the defendant must file his notice of appeal within

ten days of the entry of judgment.    Fed. R. App. P. 4(b)(1)(A).

With or without a motion, the district court may grant an extension

of time to file of up to thirty days upon a showing of excusable

neglect or good cause.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered its judgment on October 7, 2002;

the ten-day appeal period expired on October 22, 2002. Short filed

his notice of appeal after the ten-day period expired but within

the thirty-day excusable neglect period.    Because the notice of

appeal was filed within the excusable neglect period, we remand the

case to the district court for the court to determine whether Short

has shown excusable neglect or good cause warranting an extension

of the ten-day appeal period.   The record, as supplemented, will

then be returned to this court for further consideration.




                                                            REMANDED




                                 2